
	

113 HR 4891 IH: Opportunity Village Conveyance and Expansion Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4891
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Mr. Horsford (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for the conveyance of certain lands in Las Vegas, Nevada, for the development of a
			 nonprofit work center and affordable housing for people with intellectual
			 disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Opportunity Village Conveyance and Expansion Act of 2014.
		2.DefinitionsIn this Act:
			(1)SiteThe term Deer Springs/Thom/Rome/North Decatur Site means the approximately 17.49 acres leased to the City under the Recreation and Public Purposes
			 Act
			 and approximately 9.45 acres patented to the City under the Recreation and
			 Public Purposes Act generally depicted as the Deer Springs/Thom/Rome/North Decatur Site on the map titled Opportunity Village Conveyance and Expansion Act and dated _____.
			(2)CityThe term City means the city of Las Vegas, Nevada.
			(3)Opportunity villageThe term Opportunity Village means Opportunity Village, a nonprofit organization described under section 501(c)(3) of the
			 Internal Revenue Code of 1986, the principal place of business of which is
			 at 6050 South Buffalo Drive, Las Vegas, Nevada.
			(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
			3.Land conveyance
			(a)AcceptanceThe Secretary may accept the relinquishment by the City of all or part of the Deer
			 Springs/Thom/Rome/North Decatur Site for conveyance to Opportunity
			 Village, if the City—
				(1)prepares a survey and legal description of the Deer Springs/Thom/Rome/North Decatur Site; and
				(2)the survey prepared under paragraph (1) conforms to the Bureau of Land Management cadastral survey
			 standards and meets the approval of the Secretary.
				(b)Conveyance for certain usesNot later than 180 days after a request by Opportunity Village, the Secretary shall convey to
			 Opportunity Village, subject to valid existing rights, all portions of the
			 Deer Springs/Thom/Rome/North Decatur Site relinquished to the Secretary by
			 the City under subsection (a). Land conveyed to Opportunity Village under
			 this subsection shall be used only for the following:
				(1)The development of a nonprofit work center and affordable housing for people with intellectual
			 disabilities.
				(2)Ancillary use compatible with the mission of Opportunity Village.
				(c)Transaction costsAll land conveyed by the Secretary under this Act shall be at no cost, except that the Secretary
			 may require the recipient to bear any costs associated with transfer of
			 title and any necessary land surveys.
			(d)ReversionAny portion of the land conveyed pursuant to this Act that ceases to be used for the purposes
			 specified in subsection (b) shall, at the discretion of the Secretary,
			 revert to the United States, along with any improvements thereon or
			 thereto.
			
